Citation Nr: 0813145	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO. 03-28 906A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for sinusitis, claimed 
as secondary to service-connected hearing loss, tinnitus, and 
otitis media.

2. Entitlement to service connection for anxiety, claimed as 
secondary to service-connected hearing loss, tinnitus, and 
otitis media.

3. Entitlement to an initial compensable rating for otitis 
media, left.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1980 to 
September 2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from three rating decisions by the San Juan, Puerto 
Rico Regional Office (RO) of the Department of Veterans 
Affairs (VA). First, a January 2002 decision granted the 
veteran's claims for service connection for chronic otitis 
media, left, and assigned a noncompensable rating, effective 
October 1, 2000. Second, an October 2004 decision denied 
entitlement to service connection for sinusitis, to include 
as secondary to the veteran's service-connected ear 
disabilities. Finally, a February 2005 decision denied the 
veteran's claim for service connection for anxiety, to 
include as secondary to the veteran's service-connected ear 
disabilities.

In June 2006, the Board remanded to the RO the claims on 
appeal for further development. The RO completed all 
requested action and continued denial of the veteran's claims 
(as reflected in the September 2007 supplemental statement of 
the case (SSOC)) and returned the matters to the Board for 
further appellate consideration.


FINDINGS OF FACT

1. Sinusitis has not been shown to have been incurred in or 
aggravated by service, nor secondary to a service-connected 
disability.

2. Anxiety disorder has not been shown to have been incurred 
in or aggravated by service, nor secondary to a service-
connected disability.

3. From October 1, 2000, the effective date of the grant of 
service connection, to June 11, 2001, and since April 7, 
2003, otitis media, left, has manifested with a dry ear 
canal, no suppuration, and no aural polyps.

4. From June 12, 2001, to April 6, 2003, otitis media, left, 
manifested with suppuration.


CONCLUSIONS OF LAW

1. The criteria to establish service connection for 
sinusitis, to include as secondary to a service-connected 
disability, have not been met. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 
(2007).

2. The criteria to establish service connection for anxiety 
disorder, to include as secondary to a service-connected 
disability, have not been met. 38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 
(2007).

3. The criteria for an initial compensable rating for otitis 
media, left, from October 1, 2000, to June 11, 2001, and 
since April 7, 2003, have not been met. 38 U.S.C.A. § 1155 
(West Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 4.87, Diagnostic 
Code 6200 (2007).

4. Affording the veteran the benefit of the doubt, the 
criteria for a 10 percent rating for otitis media, left, from 
June 12, 2001, to April 6, 2003, have been approximated. 38 
U.S.C.A. § 1155 (West Supp. 2007); 38 C.F.R. §§ 4.1-4.14, 
4.87, Diagnostic Code 6200 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in November 2004 
and April 2005, after the original adjudication of the 
claims. These letters effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims for service connection, secondary service 
connection, and a higher rating; (2) informing the veteran 
about the information and evidence VA would seek to provide; 
(3) informing the veteran about the information and evidence 
he was expected to provide; and (4) requesting the veteran 
provide any evidence in his possession that pertains to his 
claims. A June 2006 letter advised the veteran of how VA 
assigns disability ratings and effective dates and complies 
with the holding of Dingess v. Nicholson, 19 Vet. App. 473 
(2006). Although the veteran received VCAA notice after the 
original adjudication of his claims, he is not shown to be 
prejudiced by the timing of VCAA-compliant notice, as the RO 
readjudicated his claims in a September 2007 SSOC. See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
case (SOC) or SSOC, is sufficient to cure a timing defect).

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that, at a minimum, adequate notice under the law 
requires that VA notify the claimant that, to substantiate a 
claim for an increased rating: (1) the claimant must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation. 

The November 2004 and April 2005 VCAA letters do not contain 
the level of specificity set forth in Vazquez-Flores. 
However, such procedural defect does not constitute 
prejudicial error in this case because (1) given the 
procedural history of the appeal with its attendant notice, a 
reasonable person would have been expected to be aware of 
what evidence would have substantiated the claim, and (2) the 
record suggests actual knowledge on the part of the veteran 
of what was needed to substantiate the claim. See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

The record includes statements from the veteran in the 
October 2003 substantive appeal, in which a description was 
made as to the effect of the service-connected otitis media, 
left, on his daily life. This statement indicates an 
awareness on the part of the veteran that information about 
such effects, with specific examples, is necessary to 
substantiate a claim for a higher evaluation. Significantly, 
the Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim." 
Vazquez-Flores, 22 Vet. App. at 48; see Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007). In addition, the June 2006 
letter informed the veteran that a disability rating would be 
based in part on the impact of the veteran's condition and 
his symptoms on employment. Further, the letter stated that 
evidence that would be used to establish a disability rating 
included VA treatment records, Social Security 
determinations, statements from employers regarding job 
performance and lost time, and lay statements from others 
that have witnessed his condition. Hence, the showing of 
actual knowledge and notification to the veteran satisfies 
the first and fourth requirements of Vazquez-Flores.

Finally, the January 2002 rating decision includes a 
discussion of the rating criteria used in the present case, 
and this criteria was set forth in further detail in the 
October 2003 SOC. After such notification in the rating 
decision and SOC, the RO readjudicated the veteran's claim in 
the September 2007 SSOC. The veteran was accordingly made 
well aware of the requirements for an increased rating 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the second and third notification 
requirement of Vazquez-Flores. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA outpatient treatment records, and VA 
examination reports are associated with the claims file.

Regarding the claims for service connection, pursuant to the 
duty to assist, the veteran was afforded a VA medical 
examination. See Charles v. Principi, 16 Vet. App. 370 (2002) 
(observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on the [appellant's] claim," where the evidence of 
record, taking into consideration all information and lay or 
medical evidence [including statements of the claimant] 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service, but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.




Merits of the Claims

A. Service Connection

The veteran contends that his sinusitis and anxiety disorder 
are related to his service-connected ear diseases. Having 
carefully considered the claims in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims, as the 
only competent medical evidence shows that the sinusitis and 
anxiety disorder are not related to his service-connected 
disabilities. Therefore, the appeal will be denied.

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claims when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval or air service. 38 U.S.C.A. §§ 
1110, 1131; 38 C.F.R. § 3.303. That an injury incurred in 
service alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The law provides that secondary service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ." 38 
C.F.R. § 3.310(a) (2007). See Libertine v. Brown, 9 Vet. App. 
521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 
(1993). Additional disability resulting from the aggravation 
of a non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(b). 
Allen v. Brown, 7 Vet. App. 439, 448 (en banc) (1995). 
Establishing service connection on a secondary basis 
therefore requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service-
connected disability.

Sinusitis

The veteran's service medical records are devoid for any 
indication of complaints, treatment, or diagnosis of 
sinusitis. The June 2000 separation Report of Medical 
Examination shows that the veteran's sinuses were normal.

Post-service, a January 2004 VA treatment record shows a 
diagnosis of sinusitis. Subsequent VA treatment records show 
diagnoses of right maxillary sinusitis and sinusitis. A 
February 2004 VA computed tomography (CT) of the brain 
revealed right maxillary sinusitis. A March 2004 VA magnetic 
resonance imaging (MRI) of the brain revealed sinus 
inflammatory changes. A June 2004 VA X-ray revealed bilateral 
maxillary and ethmoid sinus disease.

Although the veteran has a current diagnosis of sinusitis, 
there is no competent medical evidence linking these 
diagnoses to any incident of military service. By "competent 
medical evidence" is meant in part that which is provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions. 38 C.F.R. § 3.159(a).

Because there is no competent evidence showing that the 
veteran's current sinusitis is related to his service, 
service connection for sinusitis as directly related to 
service is not warranted.

Further, as the veteran has claimed that his sinusitis is 
related to his service-connected bilateral hearing loss, 
tinnitus, and otitis media, the Board will address the issue 
of secondary service connection. Libertine, supra.

On October 2004 VA examination, the veteran stated that his 
sinus condition was due to his ear disease. After physical 
examination, the VA physician diagnosed the veteran with a 
normal nasal exam. The VA physician opined that even if the 
veteran's radiological findings indicated mucoperiosteal 
thickening of the maxillary antra and some ethmoids, there 
was no relation between the veteran's service-connected ear 
infection and his sinusitis. The VA physician further 
reasoned that sinusitis was not caused by ear infection and 
there was no direct anatomical relationship that could relate 
ear infection and sinusitis. He stated that only in the case 
of severe infections of the inner ear, which the veteran did 
not have, the possibility of a relationship would be 
considered, but this was not the case regarding the veteran.

On March 2007 VA examination, the same October 2004 VA 
physician noted the nasal examination was normal. The VA 
physician again stated that there was no evidence of sinus 
disease, and if the veteran did have sinus disease, there was 
no anatomical or physiologic relationship between the sinuses 
and the veteran's ear disease.

Although the record is not clear whether the veteran has a 
current diagnosis of sinusitis, even if the Board finds that 
the veteran has a current diagnosis of sinusitis, the only 
competent medical evidence addressing the issue of whether 
the veteran's sinusitis is caused or aggravated by his 
service-connected bilateral hearing loss, tinnitus, and 
otitis media weighs against his claim. Further, the veteran 
has not submitted any medical evidence supporting his 
assertions that his sinusitis is related to his service-
connected disabilities.

Moreover, although the veteran asserts that there is a nexus 
between his sinusitis and his service-connected disabilities, 
as a layperson, he is not competent to offer an opinion that 
requires specialized training, such as the diagnosis or 
etiology of a medical disorder. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In sum, the only competent medical evidence weighs against 
the veteran's claim for service connection for sinusitis and 
there is no competent evidence showing the veteran's 
sinusitis is directly related to his service. Therefore, the 
preponderance of the evidence is against the claim, and the 
benefit of the doubt rule does not apply. 38 U.S.C.A. § 
5107(b); see Gilbert, supra. 

Anxiety Disorder

The veteran's service medical records are devoid for any 
indication of complaints, treatment, or diagnosis of an 
anxiety disorder. The June 2000 separation Report of Medical 
Examination shows that the veteran's psychiatric condition 
was normal.

Post-service, a November 2000 VA examination report shows 
that the veteran reported that he had palpitations, anxiety, 
hyperventilating, and difficulty in adjusting to the civilian 
life. After mental status examination, the diagnosis was 
anxiety disorder, not otherwise specified. Beginning in June 
2001, VA treatment records show a diagnosis of anxiety 
disorder.

Although the veteran has a current diagnosis of anxiety 
disorder, there is no competent medical evidence linking this 
diagnosis to any incident of military service. See 38 C.F.R. 
§ 3.159(a). Because there is no competent evidence showing 
that the veteran's current anxiety disorder is related to his 
service, service connection for anxiety disorder as directly 
related to service is not warranted.

Further, as the veteran has claimed that his anxiety disorder 
is related to his service-connected bilateral hearing loss, 
tinnitus, and otitis media, the Board will address the issue 
of secondary service connection. Libertine, supra.

On September 2004 VA examination, the veteran was diagnosed 
with anxiety disorder, not otherwise specified. The examiner 
opined that based on the veteran's history, records, and 
evaluations, his anxiety disorder was not caused by, the 
result of, secondary to, or related to his service-connected 
tinnitus and bilateral hearing loss.

On May 2007 VA examination, the veteran was diagnosed with 
anxiety disorder, not otherwise specified. The VA examiner 
opined that based on the veteran's history, records, and 
evaluations, his anxiety disorder was not caused by, the 
result of, secondary to, and not related to his service-
connected tinnitus or bilateral hearing loss, not related to 
any facial nerve paralysis, and not related to any other 
service-connected conditions. The examiner reasoned that the 
veteran's anxiety disorder was a separate and independent 
diagnostic entity that was not related to any service-
connected disability.

Based on the above medical opinions, the only competent 
medical evidence addressing the issue of whether the 
veteran's anxiety disorder is caused or aggravated by his 
service-connected bilateral hearing loss, tinnitus, and 
otitis media weighs against his claim. Further, the veteran 
has not submitted any medical evidence supporting his 
assertions that his anxiety disorder is related to his 
service-connected disabilities.

Moreover, although the veteran asserts that there is a nexus 
between his anxiety disorder and his service-connected 
disabilities, as a layperson, he is not competent to offer an 
opinion that requires specialized training, such as the 
diagnosis or etiology of a medical disorder. Espiritu, 2 Vet. 
App. at 494.



Therefore, the only competent medical evidence weighs against 
the veteran's claim for service connection for anxiety 
disorder and there is no competent evidence showing the 
veteran's anxiety disorder is directly related to his 
service. Hence, the preponderance of the evidence is against 
the claim, and the benefit of the doubt rule does not apply. 
38 U.S.C.A. § 5107(b); see Gilbert, supra. 


B. Claim for Initial Higher Rating for Otitis Media, Left

The veteran contends that his otitis media, left, is more 
severe than the current evaluation reflects. Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the symptoms 
of otitis media, as applied to the applicable rating 
provisions, do not warrant a compensable rating from October 
1, 2000, the effective date of the grant of service 
connection, to June 11, 2001, and since April 7, 2003, but 
meet the criteria for a 10 percent rating from June 12, 2001, 
to April 6, 2003.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007). Separate diagnostic codes identify the various 
disabilities. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7 (2007). 
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran. 38 
C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern. See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required. Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's otitis media, left, has been rated as 
noncompensable (0 percent) pursuant to 38 C.F.R. § 4.87, 
Diagnostic Code 6200. This Code provides that a maximum 
evaluation of 10 percent is assignable for chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination) during suppuration or with aural polyps. 
38 C.F.R. § 4.87, Diagnostic Code 6200. 

While Diagnostic Code 6200 also provides that hearing 
impairment and complications such as labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of skull, may be rated 
separately, the veteran is in receipt of service connection 
for tinnitus, bilateral hearing loss, and vertigo. It is not 
alleged nor has it been shown that the veteran should be 
service-connected for bone loss of skull. Facial nerve 
paralysis will be discussed in further detail in this 
decision.

During the period beginning on the effective date of service 
connection, the veteran's otitis disorder did not manifest 
symptoms supportive of a 10 percent rating. The record shows 
that on November 2000 VA examination, there was no discharge 
and no active disease of the left tympanic membrane. A May 
2001 VA treatment record shows that the veteran complained of 
chronic yellowish discharge from the left ear for two weeks. 
Examination revealed that the veteran's auditory canal 
appeared reddish and moist in the left ear and he had a 
perforated eardrum. While the mucosa was pink, no discharges 
were observed.

Discharges and secretions were medically observed beginning 
in June 2002. A VA treatment record shows that the veteran 
had a perforated but clear tympanic membrane with scant green 
secretions at the floor of the canal. Similarly, a March 2002 
VA treatment record shows that the veteran's tympanic 
membrane was perforated and was with "bubble." The tympanic 
membrane was clear and was not red. The diagnosis was status 
post left ear surgery still with secretions.

A May 2002 VA treatment record shows that the veteran's left 
ear had a perforated tympanic membrane. While the veteran 
then was noted to have no suppuration, approximately one 
month later, a June 2002 VA treatment record indicates that 
the veteran's left ear tympanic membrane was perforated with 
yellow suppuration. In August 2002, the veteran's left ear 
was almost completely healed except at the area of the handle 
of the malleus.

Beginning in April 2003, the medical evidence indicates that 
the disorder had improved, and that suppuration had ceased. 
An April 2003 VA treatment record shows that the veteran's 
left tympanic membrane was dry. The remaining VA treatment 
records indicate that the veteran's left ear canal was dry 
with no suppuration and no aural polyps.

In August 2003, the veteran underwent a left tympanoplasty. 
On October 2003 VA examination, the veteran reported that he 
had no ear discharge after his August 2003 surgery. 
Examination revealed no discharge from the left ear, no 
suppuration and no aural polyps. A September 2004 VA 
treatment record shows that there was liquid in the left 
auditory canal, but it was clear with no erythema.

The lack of suppuration and the absence of polyps consistent 
with a zero percent evaluation thereafter continued. On 
December 2004 VA examination, the veteran's tympanum was 
noted to have no perforation. There was no evidence of 
discharge, no active ear disease, no suppuration, and no 
aural polyps present. On March 2007 VA examination, there was 
no discharge, suppuration, infections of the middle or inner 
ear, and no polyps noted.

Thus, the medical evidence shows that in June 2001, the 
veteran was noted to have scant green secretions in his ear 
canal. Subsequent to this June 12, 2001 VA treatment record 
and until the April 7, 2003 VA treatment record, the veteran 
was found to have secretions and yellow suppuration of the 
left tympanic membrane. Therefore, the Board finds that for 
the period June 12, 2001, to April 6, 2003, a 10 percent 
rating is warranted for the veteran's otitis media, left, as 
he is found to have suppuration during this time period. 
38 C.F.R. § 4.87, Diagnostic Code 6200.

However, from October 1, 2000, the effective date of the 
grant of service connection, to June 11, 2001, and from April 
7, 2003, to the present, a compensable rating for otitis 
media, left, is not warranted, as there is no evidence of 
suppuration or aural polyps, which is required for a 10 
percent rating. Id.

Regarding whether the veteran is entitled to a separate 
rating for hearing impairment, labyrinthitis, tinnitus, 
facial nerve paralysis, or bone loss of skull, the veteran 
currently is service-connected for bilateral hearing loss, 
vertigo, and tinnitus. He has not claimed any bone loss of 
the skull, nor does the evidence suggest that he has this 
disability.

Regarding any facial nerve paralysis, a January 2003 VA 
treatment record shows that the veteran complained of 
episodes of numbness on the left side of the face and neck.

A February 2007 VA electromyography of the face revealed the 
veteran to have normal insertional activity.

On May 2007 VA examination for the cranial nerves, the 
diagnosis was objective numbness of the left side of the 
face, not a facial paralysis. The examiner opined that as the 
veteran did not have facial paralysis, there was no facial 
paralysis that was the result of the veteran's service-
connected chronic left otitis media.

Based on the May 2007 VA examiner's opinion, the medical 
evidence does not support the finding of entitlement to a 
separate rating for facial paralysis as secondary to the 
veteran's otitis media, left. Further, the February 2007 VA 
electromyography results were normal. Therefore, a separate 
rating for facial paralysis is not warranted.

The Board thus concludes that the veteran's otitis media, 
left, warrants a 10 percent rating from June 12, 2001, to 
April 6, 2003, but does not warrant a compensable rating from 
October 1, 2000, the effective date of the grant of service 
connection, to June 11, 2001, and since April 7, 2003.


ORDER

Service connection for sinusitis, claimed as secondary to 
service-connected hearing loss, tinnitus, and otitis media, 
is denied.

Service connection for anxiety, claimed as secondary to 
service-connected hearing loss, tinnitus, and otitis media, 
is denied.

An initial compensable rating for otitis media, left, from 
October 1, 2000, to June 11, 2001, and since April 7, 2003, 
is denied.

A rating of 10 percent for otitis media, left, from June 12, 
2001, to April 6, 2003, is granted, subject to the laws and 
regulations governing the payment of VA compensation.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


